Fish, J.
Sallie A. Hendley sued the Mayor and Council of Griffin for damages, which she alleged resulted to her from personal injuries received in crossing a defective bridge in that city. After plaintiff’s evidence .was submitted, the court granted a nonsuit, and she excepted. The declaration set forth a cause of action, and, in our opinion, the evidence introduced made out a prima facie case for the plaintiff. The court below, therefore, ought not to have granted the nonsuit.

Judgment reversed.


All the Justices concurring.